Citation Nr: 0722678	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1976 to 
February 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in July 2005.  A Board 
hearing at the local RO was held in April 2006.  

The Board notes that the veteran's notice of disagreement 
also indicated that the veteran wished to appeal the issues 
of entitlement to service connection for spinal meningitis, 
rheumatic fever, GERD and pseudofolliculitis barbae and the 
statement of the case addressed these issues as well.  
However, the substantive appeal indicated that the veteran 
only wished to continue his appeal for spinal meningitis and 
rheumatic fever.  Nevertheless, subsequently, in an April 
2006 statement and at the April 2006 Board hearing, the 
veteran withdrew his appeal of these two issues as well.  In 
light of the veteran's withdrawal of his appeal with respect 
to these issues, there remains no allegation of error of fact 
or of law for appellate consideration.  See  38 C.F.R. 
§ 20.204.  Therefore, the only issue here before the Board 
for adjudication is entitlement to service connection for 
Hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
Hepatitis C.  Current VA treatment records showed a diagnosis 
of hepatitis C.  Service medical records indicated an 
abnormality in the veteran's blood and he was recommended to 
be checked for a hepatic disease.  However, it does not 
appear that the blood test results were reported.  Given the 
fact that the veteran had some sort of blood abnormality 
while in service, the Board finds that a VA medical 
examination opinion is necessary to determine the etiology of 
the veteran's hepatitis C.  38 C.F.R. § 3.159(4).

In a November 2004 statement and at the April 2006 Board 
hearing, the veteran stated that he was hospitalized while in 
service for about two weeks in May of 1976 at the army 
hospital in Ft. Dix, New Jersey.  The veteran identified 
these records as pertinent to his claim.  However, a review 
of the service medical records do not include any army 
hospital records from Ft. Dix.  Thus, the RO should contact 
the National Personnel Records Center (NPRC) to obtain any 
records from the army hospital at Ft. Dix, New Jersey from 
May 1976. 

Further, the claims file includes VA treatment records from 
the VA Medical Center (VAMC) in Biloxi, Mississippi from 
September 2003 to April 2004.  However, these treatment 
records as well as statements made by the veteran appear to 
indicate that the veteran received treatment at the Biloxi 
VAMC prior to September 2003.  Further, in his hearing 
testimony, the veteran also indicated that he was receiving 
treatment at the VAMC in Little Rock, Arkansas.  However, 
these records are not in the claims file.  As VA medical 
records are constructively of record and must be obtained, 
the RO should obtain VA treatment records prior to September 
2003 from the VAMC in Biloxi, Mississippi and all VA medical 
records from the VAMC in Little Rock, Arkansas.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, the Board notes that in July 2004, the RO sent the 
veteran a letter informing him of the information and 
evidence necessary to establish entitlement to service 
connection for hepatitis C along with a questionnaire 
concerning risk factors for hepatitis C pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Initially, the Board recognizes that it appears that the 
veteran is homeless.  However, the veteran testified at the 
hearing that he did not receive the July 2004 letter and 
questionnaire because he had moved.  He also stated that he 
now resided at St. Francis House, which is contracted by the 
VA to provide living quarters for veterans.  Thus, in view of 
the need to return the case for other matters, it seems 
appropriate to direct that additional VCAA notice along with 
a questionnaire concerning risk factors for hepatitis C be 
sent to the veteran to ensure full compliance with VCAA 
notice requirements with respect to the issue on appeal.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  The notice 
sent on remand should also include information pertaining to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The Board reminds the veteran that it is the claimant's duty 
to keep VA apprised of his current address.  Hyson v. Brown, 
5 Vet.App. 262 (1993).  The Board stresses to the veteran, 
that while VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the veteran with an 
appropriate notice letter.  The letter 
should specifically include notice to the 
veteran of the evidence necessary to 
substantiate the issue on appeal. The 
notice should also include a 
questionnaire concerning risk factors for 
hepatitis C.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  Further, the notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet.App. 473 (2006).

2.  Obtain VA medical records prior to 
September 2003 from the VAMC in Biloxi, 
Mississippi and all VA medical records 
from the VAMC in Little Rock, Arkansas. 

3.  Contact the National Personnel 
Records Center (NPRC) to obtain any 
records from May 1976 from the army 
hospital at Ft. Dix, New Jersey. 

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the etiology of 
his hepatitis C.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's  
hepatitis C is related to service.  

5.  After completion of the above and any 
additional development deemed necessary, 
review the expanded record and determine 
if service connection is warranted.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



